Citation Nr: 1724112	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted for the same.

2.  Entitlement to service connection for a bilateral ear disorder (claimed as ear fungus).

3.  Entitlement to an initial disability rating in excess of 10 percent for acid dyspepsia disorder.

4.  Entitlement to an initial compensable disability rating for tinea pedis with corns.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, J. E.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1989 to March 1990, and on active duty for training from April 1990 to June 1990.  

This case comes before the Board of Veterans' Appeals (the Board) from August 2008, January 2010, and November 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in the August 2008 rating decision, the RO treated the claim of entitlement to service connection for a bilateral ear disorder as a claim to reopen, which requires the submission of new and material evidence.  However, evidence submitted since the last prior denial in the March 1991 rating decision by the RO included service treatment records relating to the Veteran's ears that were not previously of record.  38 C.F.R. § 3.156(c)(1) (2016) provides that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) (2016) is not required for reconsideration, and the Board may adjudicate the Veteran's claim for service connection for a bilateral ear disorder as an original claim, rather than as a reopened claim. 38 C.F.R. § 3.156(c)(1) (2016).  As the records in question did not address the Veteran's claimed back disability, new and material evidence is required for that matter.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2015.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2016).

The issues of entitlement to service connection for a low back disability, entitlement to an initial rating in excess of 10 percent for acid dyspepsia disorder, and entitlement to an initial compensable rating for tinea pedis with corns are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 1999 Board decision that denied the Veteran's claim of entitlement to service connection for a low back disability was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the June 1999 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  Affording him the benefit of reasonable doubt, the Veteran's bilateral otitis externa is related to active service.


CONCLUSIONS OF LAW

1.  The June 1999 Board decision that denied the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7104 (b) (1991); 38 C.F.R. § 20.1100 (1998).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Otitis externa was incurred in service.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As discussed in more detail below, sufficient evidence is of record to grant the petition to reopen the Veteran's claim of entitlement to service connection for a back disability and grant the Veteran's service connection claim for otitis externa.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.

Petition to Reopen

In October 1990 the Veteran filed a claim for service connection for a low back disability.  In a March 1991 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran appealed the claim to the Board.  In a June 1999 decision, the Board denied the Veteran's claim, on the grounds that the evidence did not show an in-service injury, event, or disease related to the Veteran's back, or evidence of a nexus between service and the Veteran's claimed back disability.  The Veteran did not assert that the decision contained a clear and unmistakable error, or appeal the decision, and it became final.  38 U.S.C.A. § 7104 (b) (1991); 38 C.F.R. § 20.1100 (1998).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2016).

In April 2008, the Veteran filed a petition to reopen his claim for a low back disability.  In an August 2008 rating decision, the AOJ denied the Veteran's petition on the grounds that the Veteran did not submit any evidence showing complaints of, treatment for, or diagnosis of a back condition during service.  The Veteran perfected a timely appeal.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is non-binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

The evidence of record at the time of the June 1999 Board decision included service treatment records for the period of April 1990 to June 1990, a November 1990 VA back examination, and records from the Veteran's private chiropractor.  Since the June 1999 Board decision, the Veteran submitted three private medical opinions regarding his back disability and lay statements from his ex-wife and a fellow service member regarding his in-service back symptoms.  He also testified at a Decision Review Officer (DRO) hearing in October 2010 and at a Board hearing in August 2015 regarding the circumstances of his in-service back problems.

The evidence received since June 1999 is new and material, as it was received by VA after the issuance of the June 1999 Board decision and addresses the existence a nexus link between his current disability and the Veteran's military service.  Thus, reopening of the previously denied claim of entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  To that extent only, the appeal is granted.

Service Connection for Otitis Externa

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

VA records show the Veteran has a diagnosis of otitis externa of both ears.  See December 2010 and January 2011 VA medical records.  Thus, the first Hickson element is met.

The Veteran's service treatment records show that he was treated for otitis externa of the right ear in September 1989.  A subsequent service treatment record noted fungus growth in the same ear.  See September 14, 1989 and September 25, 1989 service treatment records.  Thus, the second Hickson element is met.

With regard to a nexus between the Veteran's otitis externa and military service, there are conflicting medical opinions.  A January 2011 letter from the Veteran's treating physician, Dr. G. W., stated that the Veteran's otitis externa was most likely a result of military service, based on evaluation of the Veteran and his service treatment records.  He explained that the September 14, 1989 and September 25, 1989 treatment could have reflected the beginning of the Veteran's ongoing chronic bilateral ear infections.  He concluded that the Veteran's chronic residuals of bilateral ear infections most likely developed during active military service.  

In a September 2012 VA opinion, the VA examiner stated that the claims file had been reviewed but contained no information or evidence in the Veteran's service treatment records to suggest the presence of any chronic ear condition incurred during active duty.  He considered the January 2011 opinion from Dr. G. W., but concluded it was speculative and conclusory.  

Although Dr. G. W.'s opinion is concise, it referenced relevant portions of the Veteran's service treatment records in support of its conclusion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (noting the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  The September 2012 opinion is similarly brief, but did not address the September 1989 service treatment records demonstrating that the Veteran received treatment for ear infections.  Moreover, the September 2012 opinion did not provide any rationale in support of its conclusion other than the absence of confirmation in the Veteran's service treatment records.  

Affording the Veteran the benefit of reasonable doubt, the Board finds that the evidence of record, and in particular the January 2011 opinion from Dr. G. W., satisfies the third Hickson element.  Therefore, entitlement to service connection for bilateral otitis externa is warranted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a back disability is warranted; to this extent only, the appeal is granted.

Entitlement to service connection for bilateral otitis externa is granted.


REMAND

Additional development is required before the Board may adjudicate the Veteran's remaining claims.  

Preliminarily, there appear to be outstanding medical records.  VA medical records, added to the Veteran's claims file on October 19, 2009, September 26, 2012, and January 27, 2015, indicate that non-VA medical records were scanned into VistA Imaging on several occasions, including February 7, 2008; October 7, 2008; October 30, 2008; April 23, 2009; July 2, 2009; August 27, 2009; August 28, 2009; September 3, 2009; September 28, 2009; November 23, 2009; January 5, 2010; and December 28, 2012.  However, a review of the record indicates that the aforementioned records were not associated with the VA medical records uploaded into VBMS.  On remand, all outstanding VA treatment records, to include any non-VA records scanned into VistA Imaging, should be associated with the claims file.  If any private records scanned into VistA Imaging cannot be retrieved, then with any assistance necessary from the Veteran, VA should make reasonable efforts to obtain the outstanding treatment records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

With respect to the Veteran's low back claim, the Veteran has not been afforded a VA examination.  The record indicates the Veteran has diagnoses of degenerative joint disease and lumbar spinal stenosis.  See November 2006 record from Dr. A. S., November 2007 VA medical record.  The Veteran's service treatment records contain no express mention of complaints regarding his back, though a June 22, 1990 record indicates the Veteran reported a sore area at the top of his buttocks resulting from sit-ups.  However, the Veteran reported that he fell during basic training and later had back problems while performing sit-ups.  See October 2010 DRO Hearing Transcript, pg. 16.  Further, the Veteran submitted lay statements from fellow service member H. A. and the Veteran's ex-wife K. E. which indicated both parties witnessed the Veteran complain about and exhibit back problems during service.  See October 2014 and September 2015 statements.  

The Board acknowledges that the Veteran submitted positive nexus opinions from Dr. M. H., Dr. R. U., and Dr. A. R., however these opinions are insufficient to grant service connection.  The April 2010 opinion from Dr. M. H. is conclusory and unclear, and Dr. M. H.'s November 2010 opinion cited a January 23, 1990 service treatment record as the possible onset of the Veteran's back problems, though that record makes no mention of the Veteran's back.  The April 2010 opinion from Dr. R. U. did not address whether the Veteran's back disability was related to service.  Dr. A. R.'s June 2016 opinion addressed the relationship between the Veteran's back pain and military service, but did not discuss any specific diagnoses or offer a rationale for the conclusion.  While these opinions are not an adequate basis upon which service connection may be granted, they suggest a relationship between the Veteran's claimed back disability and military service.

Further, a November 16, 1990 VA x-ray report stated that there was evidence of degenerative arthritis.  Arthritis is a chronic condition for which service connection may be established on a presumptive basis if manifested to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309 (2016).  To date no medical professional has commented on whether the Veteran's arthritis manifested to a compensable degree within one year of separation.  

In light of the foregoing, the Veteran should be afforded a VA examination to determine whether any current back disability is related to service, or manifested to a compensable degree within one year of discharge from service.

With respect to the Veteran's increased rating claim for acid dyspepsia, the Veteran was last afforded a VA examination in June 2008.  Since that time the Veteran submitted private medical records showing he was hospitalized for symptoms of his acid dyspepsia in July 2013, and he and his wife testified that the Veteran's symptoms have increased in frequency since that time.  See August 2015 Hearing Transcript, pp. 19-23.  Accordingly, the Veteran should be afforded a contemporaneous examination for his acid dyspepsia.

Lastly, if additional medical evidence obtained on remand suggests the Veteran's tinea pedis with corns has changed in severity since the October 2013 VA examination, the Veteran should be provided a new examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from December 2014 to the present, as well as any non-VA treatment records that were scanned into VistA Imaging.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims.

3.  Thereafter, schedule the Veteran for a VA back examination.  The clinician is requested to review the claims folder, to include this remand.  Based on the evaluation of the Veteran and review of the claims file, the clinician is asked to opine on the following:

a)  Identify any diagnosed back disability present since approximately April 2008.

b)  State whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed low back disability is caused by, related to, or manifested during service;

c)  For degenerative joint disease, which was identified as diagnosed on a November 19, 2007 VA medical record, state whether it manifested to a compensable degree within one year of discharge from service.  The examiner's attention is directed to the November 16, 1990 x-ray report indicating evidence of degenerative arthritis, narrowing of L4-5, L5-S1 disc spaces.

In rendering the requested opinions, the examiner's attention is invited to the Veteran's statements regarding his back pain during service, as well as the statements from his ex-wife and a former fellow service member.  See November 17, 1990 VA back exam; October 2010 DRO Hearing Transcript; October 2014 Statement from H. A.; August 2015 Hearing Transcript; and September 2015 statement from K. E.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

4.  Next, schedule the Veteran for an examination for his acid dyspepsia disorder.  The claims file must be made available to and reviewed by the clinician, and any indicated studies should be performed.

The AOJ should ensure that the examination report provides all information required for rating purposes and should specifically indicate the presence, frequency, and severity of the following symptoms: anemia and weight loss productive of definite impairment of health or otherwise; recurrent incapacitating episodes; periodic vomiting; or recurrent hematemesis or melena.

*The clinician should also indicate whether the symptoms, are mild, moderate, moderately severe, or severe.*

5.  Thereafter, if evidence obtained on remand suggests the Veteran's tinea pedis with corns has changed in severity since October 2013, schedule the Veteran for a new skin examination.  

6.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

7.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


